EXAMINER’S COMMENT
For the record, the Examiner would like to make the following absolutely clear.
Applicant now claims the following in independent claims 1 and 11 (emphasis added):
…a sole portion including an exterior surface and interior surface, the interior surface having a first irregularly-contoured portion, the first irregularly-contoured portion having at least two inflections…and a discrete weight member having a top surface and opposing bottom surface that is coupled to the first irregularly-contoured portion of the interior surface of the sole portion, the bottom surface having a second irregularly-contoured portion having a same shape as the first irregularly-contoured portion of the interior surface, the top surface of the weight member having a third irregularly-contoured portion having a same shape as the first irregularly-contoured portion of the interior surface…

In the Remarks, received 8/10/21, page 6, applicant gives support for the term “inflection” from “page 14 of the specification and FIGS. 13(a)-13(b)”.  Page 14 of the specification merely states that the sole may have “inflections” (i.e. plural).  No definition is given for the term “inflection” within the specification itself.  As such, the now claimed phrase “at least two inflections” must find support in the drawings.
	Thus, the Examiner makes the following analysis based on the plain meaning of the word “inflection” as compared to the drawings.  Merriam-webster.com defines two plain meanings of the term “inflection” that may be appropriate.  The first definition is “the act or result of curving or bending: bend”.  The second definition is more mathematically and is “a change in curvature of an arc or curve from concave to convex or conversely”.  Turning to applicant’s Fig. 13(c) (reproduced below), it is clear that applicant is using the former plain meaning of the word “inflection” (i.e. a bend or curve).  That is, Fig. 13(c) clearly shows only one mathematical inflection where the shape of the sole/weight turns from concave to convex (i.e. the latter definition).  However, Fig. 13(c) clearly shows two bends (i.e. the former definition; giving support for the now claimed phrase “at least two inflections”).

    PNG
    media_image1.png
    405
    536
    media_image1.png
    Greyscale


REASON FOR ALLOWANCE
Claim 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Consistent with parent application 13/178,261 (now US Pat. No. 8,784,234) and 14/305,992 (now US Pat. No. 9,931,547 B2), the Examiner has been unable to find the unique weight structure (i.e. a sole and weight with at least two inflections) in essentially the outer third of the perimeter of the hollow club head with the corresponding claimed values/ranges regarding the “projection area”. 
Furthermore, and for clarification of the record, the Examiner notes that applicant claims "a main body...and a discrete weight member coupled to the interior surface of the main body”.

	As independent claims 1 and 11 are allowed, so too are dependent claims 2-10, and 12-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
10/27/21       
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711